  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY L. LETT,                       )
                                     )
     Plaintiff,                      )
                                     )          CIVIL ACTION NO.
     v.                              )            2:19cv518-MHT
                                     )                 (WO)
KAY IVEY, Governor,                  )
et al.,                              )
                                     )
     Defendants.                     )

                                OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,    filed       this        lawsuit      complaining           about

dangerous    conditions         of       confinement        at     Ventress

Correctional       Facility      and          contending         that    the

defendants   are    violating         his     rights   by    failing      to

protect him from violence.               This lawsuit is now before

the court on the recommendation of the United States

Magistrate Judge that plaintiff’s case be dismissed as

plaintiff has failed to provide the court with a usable

address.         There     are           no    objections         to     the

recommendation.       After      an      independent        and    de   novo
review   of   the   record,   the   court   concludes   that   the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 7th day of October, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
